Filed 4/25/18




      IN THE SUPREME COURT OF CALIFORNIA


HECTOR ALVARADO,                     )
                                     )
           Plaintiff and Appellant,  )
                                     )                            S232607
           v.                        )
                                     )                      Ct.App. 4/2 E061645
DART CONTAINER CORPORATION           )
OF CALIFORNIA,                       )                      Riverside County
                                     )                  Super. Ct. No. RIC1211707
           Defendant and Respondent. )
____________________________________)


                            ORDER MODIFYING OPINION
        THE COURT:
        The opinion in this matter filed on March 5, 2018, and appearing in the
California Official Reports at 4 Cal.5th 542, is modified as follows:
        1. On page 551 of the published opinion, a footnote is inserted at the end of
the sentence that reads: “Plaintiff’s formula turns out to be marginally more
favorable to employees; the key distinction between the two formulas is whether
the bonus is allocated to all hours worked, or only to the nonovertime hours
worked.” The new footnote, which is numbered as footnote 2, reads:
“Defendant’s formula and plaintiff’s formula have one thing in common: both use
the pay period as the basis for calculating an employee’s regular rate of pay. In
other words, neither party suggests that regular rate of pay should be calculated on
a workweek basis, which might result in an employee having two or more regular
rates of pay in a single pay period. This opinion follows the lead of the parties in
using the pay period as the basis for calculating regular rate of pay, but we did not
grant review to decide whether, under California law, regular rate of pay is
properly calculated on a pay-period basis or a workweek basis, and nothing in this
opinion should be interpreted as deciding that question.”
       2. On pages 551, 553, 555, 561, 564–565, 567, 570, and 572 of the
published opinion, current footnotes 2 through 12 are renumbered as footnotes 3
through 13.
       This modification does not affect the judgment.
       The request for clarification and/or modification of the opinion, filed by
amicus curiae California Employment Law Council on March 22, 2018, is denied.




                                          2